FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 7, 2012 TELEPHONE AND DATA SYSTEMS, INC. (Exact name of registrant as specified inits charter) Delaware (State or other jurisdiction of incorporation) 001-14157 (Commission File Number) 36-2669023 (I.R.S. Employer Identification No.) 30 North LaSalle Street, Suite 4000, Chicago, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (312) 630-1900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On November 7, 2012, Telephone and Data Systems, Inc. (“TDS”) issued a news release announcing its results of operations for the period endedSeptember 30, 2012. A copy of the news release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. The information in this Item 2.02 of Form 8-K is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Item 9.01. Financial Statements and Exhibits (d) Exhibits: In accordance with the provisions of Item 601 of Regulation S-K, any Exhibits filed or furnished herewith are set forth on the Exhibit Index attached hereto. Attached as Exhibit 99.2 is a safe harbor cautionary statement under the Private Securities Litigation Reform Act of 1995. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on their behalf by the undersigned, thereto duly authorized. Telephone and Data Systems, Inc. (Registrant) Date: November7, 2012 By: /s/ Douglas D. Shuma Douglas D. Shuma Senior Vice President and Corporate Controller EXHIBIT INDEX The following exhibits are filed or furnished herewith as noted below. Exhibit No. Description 99.1 Earnings Press Release dated November 7, 2012 99.2 Private Securities Litigation Reform Act of 1995 Safe Harbor Cautionary Statement
